NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                                NOEL FLORES,
                                  Appellant.

                             No. 1 CA-CR 19-0685
                               FILED 3-2-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-159003-001
               The Honorable Arthur T. Anderson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                             STATE v. FLORES
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1             Noel Flores appeals his convictions and sentences for seven
counts of armed robbery and seven counts of aggravated assault. After
searching the record and finding no arguable, non-frivolous question of
law, Flores’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), asking this court to
search the record for fundamental error. Flores had the opportunity to file
a supplemental brief but did not. We affirm Flores’s convictions and
sentences after reviewing the record.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Flores was arrested in December 2018 for committing five
armed robberies between March 2017 and October 2018, including
robberies of Cricket Wireless (March 2017), Metro PCS (April 2017), Metro
PCS (May 2017), Dollar General (September 2018), and Home Depot
(October 2018). A grand jury then indicted Flores on twelve counts of
armed robbery, A.R.S. § 13-1904, ten counts of aggravated assault, A.R.S.
§ 13-1204, and nine counts of kidnapping, A.R.S. § 13-1304. The court later
dismissed two counts of aggravated assault, three counts of armed robbery
and all kidnapping charges, with prejudice.

¶3            Flores was tried before a twelve-member jury. The State
called 13 witness, including 8 victims, 4 investigating officers, and 1 latent
print analyst. Flores presented no witnesses in his defense. The jury
convicted Flores of 7 Armed Robbery counts (class 2 dangerous felonies)
and 7 Aggravated Assault counts (class 3 dangerous felonies). The jury also
found aggravating factors, including that (1) all 7 Armed Robbery counts
were committed for pecuniary gain, (2) Flores had an accomplice for 1
Armed Robbery count, and (3) all 14 counts were dangerous.

¶4             Flores was sentenced to concurrent prison terms of 10.5 years,
10.5 years, 12.5 years, 12.5 years, 17 years, 17 years, and 17 years for Armed
Robbery, and 7.5 years, 7.5 years, 9.5 years, 9.5 years, 12.5 years, 12.5 years,


                                       2
                            STATE v. FLORES
                           Decision of the Court

and 12.5 years for Aggravated Assault. He was given 366 days of
presentence incarceration credit. Flores timely appealed.

                               DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶6             Flores was present and represented by counsel at all stages of
the proceedings against him. The record reflects that the superior court
afforded Flores all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial was sufficient to support the jury’s
verdicts. Flores’s sentences fall within the range prescribed by law, with
sufficient credit given for presentence incarceration.

                              CONCLUSION

¶7             Flores’s convictions and sentences are affirmed. Counsel’s
obligations in this appeal will end once Flores is informed of the outcome
and his future options, unless counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court’s own motion, Flores
has 30 days from the date of this decision to proceed with a pro se motion
for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3